Citation Nr: 1731355	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for Ischemic Heart Disease (IHD).

2. Entitlement to an initial compensable rating for tinea pedis/onchomycosis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a left knee condition.

6. Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus II (DM II).

7. Entitlement to service connection for hypertension (HTN), to include as secondary to diabetes mellitus II (DM II).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1956 to June 1956, from September 1958 to May 1970, and from May 1970 to October 1976. He served as a cook in the Republic of Vietnam during the Vietnam era.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied an initial compensable rating for the Veteran's skin and heart conditions, and denied service connection for bilateral hearing loss, left knee, right knee, kidney, and hypertension conditions.

The Veteran was scheduled for a Board hearing in June 2017; however, he failed to appear or request another hearing. Therefore, the Veteran's hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's onychomycosis of the feet has been productive of symptoms affecting less than one percent of the Veteran's skin, and has required no systemic therapy.

2. The Veteran's ischemic heart disease, claimed as a heart condition, was negative for any ischemia with METs of 8 to 10 and presents without any indication of dyspnea, fatigue, angina, dizziness or syncope.

3. The Veteran's left ear sensorineural hearing loss was not shown to have manifested during active military service and the current disability is not etiologically related to such service. The Veteran's right ear manifested as clinically normal.

4. The Veteran manifested with an acute right knee injury during service; however, his current right knee disability is not etiologically related to such service.

5. The Veteran's left knee condition was not shown to have manifested during active military service and the current disability is not etiologically related to such service.

6. The Veteran does not have a current kidney disability.

7. The Veteran's hypertension was not shown to have manifested during active military service and the current disability is not etiologically related to such service; additionally, the Veteran's hypertension is not proximately caused or aggravated by his service connected diabetes disability.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral onychomycosis of the feet have not been met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813 (2016).

2. The criteria for an initial compensable rating for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.100, 4.104, Diagnostic Code 7006 (2016).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4. The criteria for service connection for a right knee condition have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. The criteria for service connection for left knee condition have not been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for service connection for a kidney condition, to include as secondary to a currently service connected DM II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

7. The criteria for service connection for hypertension, to include as secondary to a currently service connected DM II have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

A. Heart condition: ischemic heart disease associated with DM II. 

Ischemic heart disease is rated under Diagnostic Code 7006 for myocardial infarction. 38 C.F.R. § 4.104, Diagnostic Code 7006 (2016).

A 10 percent rating is assigned for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or requiring continuous medication. Id.

B. Skin condition: tinea pedis/onchomycosis associated with DM II.

Tinea pedis/onychomycosis is rated under DC 7813 dermatophytosis. The condition can be rated as eczema or dermatitis (DC 7806), disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118.

A noncompensable disability rating for onychomycosis is based on less than 5 percent of the entire body affected or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period. Id.

A 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. Id.

Systemic therapy must consist of corticosteroids or other immunosuppressive drugs. Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands. They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin. Corticosteroids that are applied topically are not considered systemic for VA purposes.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

Skin condition - tinea pedis/onychomycosis

The Veteran contends that he has a recurrent fungal infection on his feet. The Veteran's representative argues that the examinations on record involving the Veteran's skin condition are inadequate because they do not contain sufficient detail to support a rationale; and therefore, a new examination should be scheduled to determine the nature and severity of the Veteran's skin disability.

In February 2010, the Veteran was afforded a VA examination for his skin condition. He was diagnosed with onychomycosis based on physical examination of his feet, which revealed all ten of his toenails were discolored, elongated, hypertrophied, and brittle. Shin spots were noted over the tibia and hyperpigmentation was observed on the feet and pretibial region.

He was re-evaluated for the condition in July 2012, where the examiner noted darkened and thickened fourth and fifth toenails on the left foot and a darkened and thickened third toenail on the right foot. No additional skin abnormalities were noted. The Veteran denied use of oral or topical medications to treat the condition. The Veteran's skin condition was deemed to cover less than 5 percent of his body.

The Board finds that the Veteran's skin condition, tinea pedis/onychomycosis, warrants a noncompensable rating (0 percent). The Veteran manifests with the skin condition on less than 5 percent of his body and/or area affected. Additionally, while the record indicates that while the Veteran has used topical cream for the condition, there is no evidence supporting oral medication, such as corticosteroids or immunosuppressant drugs, to treat the condition systemically. The Board finds that the July 2012 VA examination, involving the Veteran's skin condition, is adequate as it reviewed the medical history of record and provided a physical examination addressing the current presentation of the Veteran's tinea pedis/onychomycosis. The examiner endorsed the quality and distribution of the Veteran's skin condition and provided the details necessary to surmise an accurate rating decision.

Without skin distribution of the skin condition to greater than 5 percent of the body or affected area, a compensable rating for the Veteran's skin condition is not warranted.

Heart condition - ischemic heart disease

The Veteran contends that he suffered a myocardial infarction in 1997, but denied any continuous medication for his heart condition. The Veteran's representative argues that the examinations on record involving the Veteran's heart condition are inadequate because they do not contain sufficient detail to support a rationale; and therefore, a new examination should be scheduled to determine the nature and severity of the Veteran's ischemic heart disease disability.

In February 2010, the Veteran was afforded a VA examination for his heart condition. Stress test results indicated an estimated METs (metabolic equivalent) of 10. The heart size was considered normal based on x-ray results.

The Veteran underwent a stress test in March 2011. The result was negative for any ischemia with METs of 8 to 10.

In July 2012, the Veteran was re-evaluated for ischemic heart disease. The examiner reviewed the Veteran's history and questioned the presence of ischemic heart disease. He opined that the 1997 myocardial infarction was based on the Veteran's self-report and that he was not hospitalized for his complaints of chest pain and no cardiac catheterization was performed.

The Board finds that the Veteran's heart condition warrants a noncompensable rating (0 percent). The Board recognizes that there have been conflicting medical opinions regarding the nature and etiology of the Veteran's heart condition. He was diagnosed with ischemic heart disease following abnormal echocardiograms in December 2001 and August 2005. He was also diagnosed with valvular heart disease. However, repeated stress tests have resulted in normal findings at METs greater than 7, but less than 10, which lacked any evidence of dyspnea, fatigue, angina, dizziness or syncope. The Board finds that the July 2012 VA examination, involving the Veteran's heart condition, is adequate as it reviewed the medical history of record and provided a physical examination addressing the current presentation of the Veteran's cardiovascular symptoms. The examiner reviewed the Veteran's medical record and concluded that no heart condition was present. He cited prior stress tests which were negative for ischemia and normal x-ray and echocardiogram results. The Board finds that the July 2012 examination is adequate as it reviewed the Veteran's entire record and provided specific rationale supported by assessment measures common to the field of cardiology.

Without any indication of dyspnea, fatigue, angina, dizziness or syncope or continued use of prescription medication to treat the Veteran's heart condition, a compensable rating is not warranted.

II.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3).  Cardiovascular-renal diseases, including hypertension are categorized as a chronic diseases under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Bilateral Hearing Loss

The Veteran contends that he was exposed to artillery noise in service. He denied any occupational or recreational noise in civilian life.

With respect to element (1), a current disability, the Veteran has a current diagnosis of left sensorineural hearing loss. 

The Veteran was seen for a VA audiology examination in February 2010. The Veteran's pure tone thresholds, in decibels, converted to standards set by the American National Standards Institute (ISO-ANSI), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
25
LEFT
20
25
55
55
50

Percent right ear speech recognition score: 96.
Percent left ear speech recognition score: 80.

These results indicate that the Veteran has a disability in his left ear due to impaired hearing as per §3.385. The Veteran exhibited an auditory threshold of greater than 40 decibels at the 2000, 3000, and 4000 Hertz frequency in the left ear. Additionally, the Veteran's left ear speech recognition score was 80 percent.

The right ear exhibited normal hearing as per §3.385 as no auditory threshold is greater than 40, at least three auditory thresholds were not greater than 26, and speech discrimination was not less than 94 percent.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence of record weighs against a finding that the Veteran suffered from acoustic trauma in service as part of his MOS.

In an October 2009 VA audiology examination, the Veteran reported that he suffered acoustic trauma as part of his exposure to artillery while an infantryman in Vietnam. The audiologist opined that it was possible that the Veteran's hearing loss was related to noise exposure he suffered in service.

The Board notes that the Veteran's DD-214 indicates that he served in the Republic of Vietnam as a cook and dining facility manager. There is no record of the Veteran receiving a combat medal or that he participated as an infantryman while serving in Vietnam. The Board finds that without additional evidence to corroborate noise exposure from artillery while serving in Vietnam, the in service occurrence of acoustic trauma cannot be conceded.

Even if the Board were to assume that he suffered acoustic trauma in service, a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability is not found. The Veteran did not manifest with hearing loss in his left ear until thirty years after separation. The February 2010 examiner noted that the Institute of Medicine has found no sufficient scientific basis for the existence of delayed onset hearing loss. Without a verifiable in service event indicating acoustic trauma and a nexus between the Veteran's current hearing loss and is related to service, direct service connection for bilateral hearing loss is not warranted.

Sensorineural hearing loss is considered an organic disease of the nervous system under §3.309(a) and may be granted service connection without an in service incurrence if manifested to a compensable degree within the one year presumptive period. See Fountain v. McDonald, Vet. App. 13-0540. Here, the Veteran did not manifest with hearing loss until over 30 years after separation. Therefore, presumptive service connection for sensorineural hearing loss, as a chronic disease, is not warranted.

Left and Right knee condition(s)

The Veteran's representative argues that a new VA examination should be scheduled for the Veteran's knee conditions because the March 2010 etiology conclusion is based on insufficient rationale.  The Board disagrees and finds that the medical opinion is adequate.  

With respect to element (1), a current disability, the Veteran has the presence of left and right knee disabilities.

In March 2009, the Veteran received an x-ray of his left and right knees. The scans indicated mild to moderate osteoarthritis of both the left and the right knee.

In June 2009, the Veteran underwent an MRI of his left and right knee, which revealed a tear in his meniscus with joint effusion and patellofemoral fluid collection bilaterally.

In March 2010, the Veteran was afforded a VA examination for his knees due to noted arthalgias and myalgias. The examiner noted that the Veteran first reported knee pain in November 1957. He was diagnosed with muscular fatigue and strain of the right knee. The record was absent for any complaints or treatment until October 1974 following a fall. The Veteran presented with a "stiff and painful" right knee, which was diagnosed as a bruise. The Veteran reported that his current knee symptoms, described as pain and weakness, had been present for 3 to 4 years. The examiner noted that the Veteran's work-up for his knees were negative for myopathy and presented with no swelling. Physical examination of the knees revealed instability, pain, stiffness, weakness, and decreased range of motion, limited by 10 degrees, with crepitation and clicks/snaps positively endorsed. The right knee disability was found to have an impact on the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying, difficulty in reaching, and causing pain. The Veteran was found to have mild problems with feeding, bathing dressing, toileting, and driving; moderate problems with chores, shopping, recreation, travel; severe problems with exercise; and the condition prevented him from playing sports. The examiner diagnosed the Veteran with right knee internal derangement.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran suffered a right knee injury in service.

Service treatment records indicate that in November 1957, the Veteran received treatment for a right knee pain, which was diagnosed as a strain. In October 1974, he sought treatment for knee pain secondary to a fall. The examiner noted that the Veteran slipped and fell on the cement floor, hitting his right knee as he landed. He noted that the knee was "stiff and painful."

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a right knee condition, has been met.

The Board notes that there is no in-service incurrence or aggravation of the left knee noted in the Veteran's service treatment records. Without a verifiable in service event or treatment of the left knee within the one-year presumptive period, service connection for a left knee condition is not warranted. Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, a left knee condition, has not been met. 

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's right knee condition is etiologically related to service.

The examiner opined that the Veteran's current right knee condition, internal derangement, was less likely than not caused by or a result of military service. He concluded that the Veteran's in-service right knee injuries were acute events, which resolved, and where no chronic treatment was provided. The examiner noted that the onset of the Veteran's current right knee condition occurred around 2006, which was 30 years after separation.

The Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current right knee condition, internal derangement, is etiologically related to service. The Board notes that the Veteran's record indicates the presence of osteoarthritis of the knees, which is considered a chronic disease under §3.309(a). The Board notes that, under §3.303(b), chronicity and continuity of symptoms permits a finding of service connection for the condition, provided that same manifestations of the same chronic disability appear at a later date. The record indicates that a right knee condition was noted in service; however, post-service continuity of the same symptoms is not found. A time-span of 30 years followed treatment for the Veteran's acute injury and any subsequent treatment. Additionally, treatment records indicate that the acute right knee injury was characterized as fatigue, strain, and bruise while post-service treatment included meniscal tears, osteoarthritis, and internal derangement of the right knee.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current right knee condition, internal derangement, and any in-service incurrence or event, has not been met.

Kidney condition

With respect to element (1), a current disability, the evidence of record does not establish that the Veteran has a kidney condition.

The record indicates that the Veteran has a history of kidney stones in 2001. VA examinations from February 2010 and July 2012 found that there was no evidence of an active kidney disease. Without a diagnosed condition, element (1) has not been satisfied for this issue, and service connection is not warranted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).

Hypertension

The Veteran and his representative argue that the Veteran's hypertension manifested secondary to his service-connected diabetes. The Veteran's representative submitted medical literature supporting a correlation between diabetes and hypertension.

With respect to element (1), a current disability, the Veteran has the presence of hypertension.

VA treatment records indicate that the Veteran has been treated for hypertension since 1999. He has continued to take prescription medication for the condition since 1999.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran did not manifest with hypertension in-service.

A diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days. For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or more and the systolic blood pressure is predominantly 160 or more. Borderline or labile hypertension is not service connected.

Review of the Veteran's service treatment  records, including entrance and separation examinations, indicate normal blood pressure readings. There is no probative evidence to suggest that the current hypertension disability is etiologically related to his active military service. Therefore, direct service connection for the Veteran's hypertension is not warranted.

As mentioned above, secondary service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in February 2010 to obtain an etiology opinion for his hypertension. The examiner noted that the Veteran was first diagnosed with hypertension in 1997. The examiner endorsed that the Veteran's hypertension was not worsened or increased in severity by his diabetes. He noted that the Veteran's diabetes was first diagnosed in 2005, which was 8 years the diagnosis of hypertension was established. Additionally, the Veteran presented with the hypertensive risk factors of obesity, minimal physical activity, and a history of smoking. The examiner opined that these risk factors could have contributed to the manifestation of the Veteran's hypertension. 

In July 2012, the Veteran was afforded a VA examination to determine if hypertension was due to or aggravated by the Veteran's service-connected heart disease. The examiner concluded that there was no presence of heart disease, including ischemic heart disease, as stress tests and echocardiographs effectively ruled-out the condition. He endorsed that the Veteran's hypertension was not due to a service connected heart condition.

The Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's hypertension is etiologically related to service, is secondary to a service connected disabilities of diabetes or heart disease, or was aggravated by any service connected disability. The Board acknowledges that the Veteran's submitted literature suggests a correlation between diabetes and hypertension. However, the United States Court of Appeals for Veterans Claims (Court) has determined that the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). The weight of evidence suggests that the Veteran's hypertension did not manifest in service and was not proximately caused by, or aggravated by, his service connected diabetes or ischemic heart disease. Therefore, secondary service connection for hypertension is not warranted.

The Board notes that  hypertension is a chronic disease under §3.309(a); and therefore, a showing of chronicity and continuity of symptoms permit a finding of service connection for the condition, provided that same manifestations of the same chronic disability appear at a later date. The record indicates that hypertension was not noted in service or within the one year presumptive period. The condition was not diagnosed until 23 years after separation. Therefore, presumptive service connection is not warranted.

ORDER

Entitlement to an initial compensable rating for Ischemic Heart Disease (IHD) is denied.

Entitlement to an initial compensable rating for tinea pedis/onchomycosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a kidney condition, to include as secondary to diabetes mellitus II is denied.

Entitlement to service connection for hypertension (HTN), to include as secondary to diabetes mellitus II is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


